— In a medical malpractice action, plaintiff purportedly appeals from an order of the Supreme Court, Orange County (Isseks, J.), dated October 4, 1983, which granted the motion of defendant Benjamin to dismiss the complaint as to her.
Appeal dismissed, without costs or disbursements.
Plaintiff died on April 11, 1982. No substitution has since taken place as required by CPLR 1015. Under these circumstances, this court has no jurisdiction to hear and determine the instant appeal (see, Arena v Manganello, 31 AD2d 540; Hemphill v Rock, 87 AD2d 836; Byrd v Johnson, 67 AD2d 992; see also, Paul v Ascher, 106 AD2d 619). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.